DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arlen L. Olsen (Reg. #37,543) and Rachel Rosencrans on 14 June 2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1 has been amended as follows:
1.	(Currently Amended) A rotor locking system for a rotor hub of a wind driven power plant, comprising a rotor locking disk, a rotor locking pin unit, and a rotor locking pin, wherein the rotor locking disk is mounted to the rotor hub, wherein the rotor locking pin is an actuated element of the rotor locking pin unit, wherein the rotor locking pin is configured to assume a first position, wherein the rotor locking pin is configured to assume a second position in which the rotor locking pin extends into a recess of the rotor locking disk such that a rotation of the rotor hub is preventable, and wherein the rotor locking pin is lockable,
a first pressure sensor, and an operation control unit, and wherein a locked position of the rotor locking pin, an unlocked position of the rotor locking pin, a misalignment position of the rotor locking pin, and an intermediate position of the rotor locking pin are detectable by the displacement sensor, the first pressure sensor, and the operation control unit. 

Claim 6 has been amended as follows:
6.	(Currently Amended) The rotor locking system according to claim 5, 

Claim 10 has been amended as follows:
10.	(Currently Amended) The rotor locking system according to claim 6, wherein the rotor locking system further comprises at least one of (a) a valve for the first working volume inside the working space, and wherein the valve is configured as a load holding valve, and (b) a second working volume and a counterbalance valve, wherein the counterbalance valve is connected to the first working volume and the second working volume, and wherein an unlocking of the rotor locking pin is preventable by means of the counterbalance valve, wherein at least one out of the load holding valve and the counterbalance valve and the first pressure sensor and [[the]] a second pressure sensor is directly connected to at least one of a central pipe and a housing part of the rotor locking pin unit, wherein at least one of the central pipe and the housing part of the rotor locking pin unit comprises supply lines, and wherein the supply lines are connected to at least one of [[a]] the first working volume and the second working volume, and are an integral part of the rotor locking pin unit.

Claim 11 has been amended as follows:
11.	(Currently Amended) The rotor locking system according to claim 1, 

Claim 16 has been amended as follows:
16.	(Currently Amended) A wind park comprising a plurality of wind driven power plants according to claim [[12]] 15.

Claim 17 has been amended as follows:
17.	(Currently Amended) A method for determining a status of a rotor locking system comprising a rotor locking disk and a rotor locking pin which is movably disposed, an operation control unit, a first sensor, and a second sensor, wherein the first sensor is a displacement sensor, wherein the second sensor is a pressure sensor,
wherein the pressure sensor, and the operation control unit,

wherein an internal pressure inside a first working volume is detectable by the pressure sensor, 

- acquiring at least one rotor locking pin position value of the displacement sensor,
- acquiring at least one first working volume value of the pressure sensor,
- determining the status of the rotor locking system by means of the operation control unit based on the at least one acquired value of the displacement sensor and the at least one acquired value of the pressure sensor, 
- outputting the determined status of the rotor locking system by at least one of a signaling device and a communication device.

Claim 18 has been cancelled.

The above changes to the claims have been made to correct minor informalities by maintaining claim terminology consistency and to include essential subject matter that was not claimed in the independent claims. Furthermore, claim 18 was cancelled to avoid a prior art rejection, thereby, placing the application in conditions for allowance.

Relevant Prior Art
Struve et al (US 7,397,145 B2) discloses a rotor locking system where a misalignment position of a rotor locking pin (Fig.1, 26) can be detected, however, this is done by a marker rotating along with the rotor and by an appropriate positional sensor (column 3 line 15-19); Pechlivanoglou et al (US 20100194114 A1) discloses a rotor locking system where a misalignment position of a rotor locking pin (Fig.5, 16) can be detected, however, this is done by a sensor (Fig.3, 103; ¶35 sentence 3).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as pointed by Applicant in the Remarks filed on 3 May 2021 (pages 9-10 and 13), the cited prior art references do not disclose a misalignment position and an intermediate position being detectable by the displacement sensor, the pressure sensor, and the operation control unit as claimed, therefore the arguments were found persuasive. Furthermore, no other prior art references were found anticipating the limitations discussed above or that could be used to establish a prima facie case of obviousness in view of the already cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JUAN G FLORES/Primary Examiner, Art Unit 3745